Beck, J.
(After stating the facts.) There' was no error in sustaining the general demurrer. The' equitable relief sought could -not. be granted under the facts alleged. No receiver appointed by the court could have handled,'transported, or sold the whisky alleged to be the property of Boyd, the defendant in fi. fa. The ruling in the ease of Fears v. State, 102 Ga. 274 (29 S. E. 463), is not applicable under the facts of this case, in view of the provisions of the prohibition law of the State as it has existed since the passage, at the extraordinary session of the legislature in 1915, of the acts approved November 17 and 18, 1915, respectively, relative to intoxicating liquors, etc. Full discussion of the principle underlying this ruling, in the case of Delaney v. Plunkett, 146 Ga. 547 (91 S. E. 562), renders an elaboration of the ruling here unnecessary.

Judgment affirmed.


All the Justices concur, except Fish, O. J., and Atkinson, J., dissenting.

Chief Justice Fish was prevented by illness from taking part' in the judgments rendered on February 24 and 28, and on March 1 and 13, 1917.